Citation Nr: 0025449	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for a period of convalescence following 
left carpal tunnel release surgery in September 1997.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Army from August 1984 to 
December 1984, and from October 1990 to May 1991, to include 
five months in Southwest Asia.  She has also been a member of 
the Army Reserve.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision of the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
a temporary total rating, pursuant to 38 C.F.R. § 4.30, for a 
period of convalescence following left carpal tunnel release 
surgery in September 1997. 

The appellant was scheduled for a personal hearing at the RO 
in June 1998.  On the date of the hearing, the hearing was 
canceled on the appellant's behalf by her representative.

The Board notes that the RO issued a rating decision, in 
April 2000, which, in part, denied the appellant's claims of 
entitlement to service connection for disabilities manifested 
by diarrhea, stomach pain, intestinal problems, sleeping 
difficulties, memory loss, irritability, loss of 
concentration, headaches, fatigue, joint pain, difficulty 
breathing, anemia, skin rash, breast lumps, hypokalemia, 
irregular heartbeat and kidney stones - all claimed as due to 
an undiagnosed illness.  In that rating the RO also denied 
the appellant's claim for an increased evaluation for her 
service-connected right carpal tunnel syndrome and denied the 
reopening of her claim for service connection for left carpal 
tunnel syndrome.  Because the appellant has apparently 
neither initiated nor completed the procedural steps 
necessary for an appeal on any of these issues, the Board has 
not included them in its consideration of the matter on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issue considered 
herein has been obtained by the RO.

2.  The appellant underwent left carpal tunnel release 
surgery in September 1997; the left carpal tunnel condition 
is a non-service-connected disability.


CONCLUSION OF LAW

The appellant's claim for a temporary total rating for a 
period of convalescence following her September 1997 left 
carpal tunnel release surgery is legally insufficient.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was granted service connection for right carpal 
tunnel syndrome in a rating decision issued in August 1994, 
effective March 1994.  A rating decision issued in December 
1997 denied service connection for left carpal tunnel 
syndrome.  Review of the medical evidence of record reveals 
that the appellant underwent a left carpal tunnel release 
surgery in a VA hospital in September 1997.  

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more (the wrist is considered a major joint, pursuant to 
38 C.F.R. § 4.45), application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

As indicated above, an award of benefits under the provisions 
of 38 C.F.R. § 4.30 requires the treatment of a service-
connected disability.  In this case, the surgical treatment 
provided in September 1997 was for the appellant's non-
service-connected left carpal tunnel syndrome.  The Board 
notes that, although the appellant has asserted that the left 
carpal tunnel condition should be service-connected, service 
connection for the left carpal tunnel was denied in December 
1997.  The Board further notes that the current record does 
not indicate that the appellant appealed that denial of 
service connection.  In addition, the RO issued a rating 
decision, in April 2000, which denied the reopening of the 
left carpal tunnel service connection claim and it does not 
appear that the appellant has appealed that rating decision 
either.  Accordingly, that issue is not properly before the 
Board, and the merits of that claim have not been addressed 
in this decision beyond the scope required for consideration 
of the claim for a temporary total rating.

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
It appears that there is no possible provision to allow a 
grant of the benefit sought on appeal since the statutory and 
regulatory requirements are shown not to have been met.  The 
legal criteria, not the facts, are dispositive of the issue.  
The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991)).  Therefore, the appellant's claim for a temporary 
total rating for convalescence purposes following left carpal 
tunnel release surgery must be denied, due to the absence of 
legal merit or lack of entitlement under the law.


ORDER

The appellant's claim for a temporary total rating, pursuant 
to 38 C.F.R. § 4.30, for convalescence purposes following 
left carpal tunnel release surgery is without legal merit and 
that claim is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

